
	
		IB
		Union Calendar No. 252
		112th CONGRESS
		2d Session
		H. R. 2752
		[Report No.
		  112–371]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			August 1, 2011
			Mr. Johnson of Ohio
			 (for himself, Mr. Lamborn,
			 Mr. Bishop of Utah, and
			 Mr. Thornberry) introduced the
			 following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		
			January 18, 2012
			Additional sponsors: Mr.
			 Broun of Georgia, Mr.
			 Rivera, Mr. Flores,
			 Mr. Landry,
			 Mr. Brady of Texas,
			 Mr. Duncan of South Carolina,
			 Mr. Benishek,
			 Mr. Gosar,
			 Mr. Scott of South Carolina, and
			 Mr. Heck
		
		
			January 18, 2012
			Reported with an amendment, committed to the Committee of
			 the Whole House on the State of the Union, and ordered to be
			 printed
			Strike out all after the enacting clause and insert
			 the part printed in italic
			For text of introduced bill, see copy of bill as
			 introduced on August 1, 2011
		
		
			
		
		A BILL
		To amend the Mineral Leasing Act to
		  authorize the Secretary of the Interior to conduct onshore oil and gas lease
		  sales through Internet-based live lease sales, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 BLM Live Internet Auctions
			 Act.
		2.Internet-based onshore
			 oil and gas lease sales
			(a)AuthorizationSection
			 17(b)(1) of the Mineral Leasing Act (30 U.S.C. 226(b)(1)) is amended—
				(1)in subparagraph (A), in
			 the third sentence, by inserting , except as provided in subparagraph
			 (C) after by oral bidding; and
				(2)by adding at the end the
			 following:
					
						(C)In order to diversify and
				expand the Nation’s onshore leasing program to ensure the best return to the
				Federal taxpayer, reduce fraud, and secure the leasing process, the Secretary
				may conduct onshore lease sales through Internet-based bidding methods. Each
				individual Internet-based lease sale shall conclude within 7
				days.
						.
				(b)ReportNot
			 later than 90 days after the tenth Internet-based lease sale conducted under
			 the amendment made by subsection (a), the Secretary of the Interior shall
			 analyze the first 10 such lease sales and report to Congress the findings of
			 the analysis. The report shall include—
				(1)estimates on increases or
			 decreases in such lease sales, compared to sales conducted by oral bidding,
			 in—
					(A)the number of
			 bidders;
					(B)the average amount of
			 bid;
					(C)the highest amount bid;
			 and
					(D)the lowest bid;
					(2)an estimate on the total
			 cost or savings to the Department of the Interior as a result of such sales,
			 compared to sales conducted by oral bidding; and
				(3)an evaluation of the
			 demonstrated or expected effectiveness of different structures for lease sales
			 which may provide an opportunity to better maximize bidder participation,
			 ensure the highest return to the Federal taxpayers, minimize opportunities for
			 fraud or collusion, and ensure the security and integrity of the leasing
			 process.
				
	
		January 18, 2012
		Reported with an amendment, committed to the Committee of
		  the Whole House on the State of the Union, and ordered to be
		  printed
	
